DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
The amendment filed February 25, 2022 has been entered. Claims 1, 2, 9-13, and 19-20 are pending in the application. Claims 1and 19 amended. The remaining claims are either in previously presented or original form. The independent claims are claims 1 and 19.  
Applicant's arguments in the Remarks, dated February 25, 2022, have been fully considered. The applicant argues, under the heading “Claim Rejections Under 35 U.S.C. § 103,” that the cited prior art does not teach a driver inattention event as defined by having a start and stop event. The examiner respectfully disagrees, since James (US2011/016925 A1) teaches a lot about “eye fixation time data” and Sicconi et al. (US2019/0213429 A1) paragraph 0068 teaches that “Inattention events-triggered data is recorded in a Driving Data Record, and analyzed over a time series to produce statistics in form of a Driver Risk Profile 1033.” See also, Sicconi, paragraph 0116 for using thresholds for “times for eyes taking away from watching the road” to determine a model for decision making in the system.). Sicconi also  teaches in paragraph 0056 teaches an “attention level” while paragraph 0068 teaches “inattention events-trigged data is recorded in a Driving Data Record, and analyzed over a time series to produce statistics in the form of a Driver Risk Profile.” See also paragraph 0108 for “eye-on-road vs. mirrors vs. elsewhere ratio”. 
Remarks that the cited prior art does not teach claim 1 as currently amended. The examiner finds this argument persuasive. For the reasons for that, please see the Allowance section below. 

Allowable Subject Matter
Claims 1, 2, 9-13, and 19-20 are pending and allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art of record fails to teach or suggest, alone or in combination, the limitations of claim 1.
Claim 1 recites:
A method of carrying out a remedial action based on monitoring driver attention of a vehicle driver, wherein the method comprises the steps of: 
obtaining driver attention sensor data from one or more driver attention sensors that are installed on the vehicle as onboard vehicle sensors, comprising an eye-tracking sensor used to track eye movement to determine whether the vehicle driver's eyes are focused on a road in front of the vehicle; 
detecting driver inattention events based on the obtained driver attention sensor data, comprising driver inattention events demarcated by driver inattention start events and driver inattention end events, wherein the driver inattention start events comprise determining the driver's eyes are directed away from the road in front of the vehicle based upon the tracked eye movement and the driver inattention end events comprise determining the driver's eyes are directed back to the road in front of the vehicle based upon the tracked eye movement; 
determining driver inattention metrics based on the obtained driver attention sensor data and in response to the detected driver inattention events, the driver inattention metrics comprising 
an average length (D) of the driver inattention events and 
a count (C) of the driver inattention events; 
mapping the driver inattention metrics to a plurality of hierarchical inattention levels (L-1, L-2, L-3 and L-4) to determine at least one driver inattention level, the mapping comprising: 
comparing the average length (D) to a plurality of length thresholds (TT and T3) wherein T1<T2<T3; 
comparing the count (C) to a plurality of count thresholds (N1 and N2) wherein N1<N2 and 2Docket No. P047663-US-NP 
using a plurality of decisions based upon mutually exclusive combinations of the average length (D) comparisons and the count (C) comparisons to map each of the combinations to one of the hierarchical inattention levels, 
wherein the combinations comprise 
D≥T1 and C<N1 mapping to L-1, 
D≥T1 and N1≤C<N2 mapping to L-2, 
D≥T2 and C<N1 mapping to L-2, 
D≥T1 and C≥N2 mapping to L-3, 
D≥T2 and N1≤C<N2 mapping to L-3, 
D≥T3 and C<N1 mapping to L-3,
D≥T2 and C≥N2
D≥T3 and C≥N1 mapping to L-4; 
based on the determined at least one driver inattention level, determining one or more remedial actions to be carried out; and 
carrying out the one or more remedial actions, wherein, when at least one of the one or more remedial actions is carried out, in-vehicle entertainment that is provided by one or more vehicle-user interfaces of the vehicle is restricted or prevented for a predetermined amount of time which varies based upon the determined at least one driver inattention level.  
The closest prior art is Fung et al. (EP 3 683 623 B1). As described in detail in the rejection of claim 1 in the Non-Final Rejection dated December 1, 2021, Fung teaches something similar to the four inattention levels in claim 1 of the present application. See Fung, paragraphs 0352 and Fig. 36 for a teaching that “average eye movements” over a period of time can be used to determine a driver state index. The driver state can have values that range from 1 and 4, where 1 is the least drowsy and 4 is the most drowsy. This teaches a system in which a given average lengths of eyelids closing will be binned into 1 of 4 inattention levels. See also paragraph 0435 for determining a driver state based on an average. See paragraph 0447 for the time that a driver’s eyes are closed being one of the driver states measured.
Fung also  teaches in Fig. 49 and paragraphs 0422-0424 that driver states can be combined. A first driver state (DS1) and a second driver state (DS2) can be combined to determine a “combined driver state”. This is done using a “logic gate 4902”. Paragraph 0422 teaches that the same physiological driver states can be used for both DS1 and DS2, but using different information. Therefore, an average length of eyelid closure can 
Yet the thresholds in Fung are not windows as found in clam 1 and Fig. 3 of the present application, for example, block 304 and 310 of Fig. 3. Rather Fung, teaches simple thresholds in which, if a value is greater than a threshold, it is a assigned a value such as 1 or 0 or Yes or No. For that, see Fig. 52, block 5206.
Overall, Fung does not teach, as the present claim 1 does:
comparing the average length (D) to a plurality of length thresholds (TT and T3) wherein T1<T2<T3; 
comparing the count (C) to a plurality of count thresholds (N1 and N2) wherein N1<N2
using a plurality of decisions based upon mutually exclusive combinations of the average length (D) comparisons and the count (C) comparisons to map each of the combinations to one of the hierarchical inattention levels, 
wherein the combinations comprise 
D≥T1 and C<N1 mapping to L-1, 
D≥T1 and N1≤C<N2 mapping to L-2, 
D≥T2 and C<N1 mapping to L-2, 
D≥T1 and C≥N2 mapping to L-3, 
D≥T2 and N1≤C<N2 mapping to L-3, 
D≥T3 and C<N1 mapping to L-3,
D≥T2 and C≥N2 mapping to L-4, and 
D≥T3 and C≥N1 mapping to L-4; 
This section of the claim is essentially Fig. 3 of the present application put into words. Fung does not explicitly teach comparing specific average length (D) to length thresholds as defined the way claim 1 defines them, and then grouping those thresholds with counts (C) sorted by count thresholds as further defined the way claim 1 defines them, and then, depending on specific grouping of thresholds, assigning an inattention level. At the most, Fung says that a number can be assigned for two different driver states, and, apparently, their sum can be assigned the driver inattention level. But Fung does not say that a single inattention level is set to specific thresholds, which are combined with other specific thresholds. Nor does Fung teach that, in some cases, if for example an average length is high while a count is low, an inattention level could still be L-3, while in other cases, if an average length is only ≥T1, but the count is relatively 
To argue that Fung teaches claim 1 and Fig. 3 of the present application, one would have to argue that Fig. 49 of Fung is similar to Fig. 3 of the present application, and then argue that Fung also teaches C and D of the present application as counts and average lengths of time a driver is not looking at the road (or that other art does), and that Fung also teaches threshold windows as found in blocks 304 and 310 of Fig. 3, and that Fung teaches four levels of driver inattention, not just the two shown in Fig. 49, and that the binary values in Fig. 49 can also be selections as determined by thresholds, and that the thresholds can be combined such different combinations of C and D can still yield same driver inattention level, the way L-2, L-3, or L-3 in claim 1 and Fig. 3 of the present application. This line of argument simply becomes too strained. It falls below the preponderance of evidence standard that is required to determine if Fung, alone or in combination, teaches claim 1 and Fig. 3 of the present application. One cannot make a credible persuasive argument that the specific system and method laid out in the very narrow claim of claim 1 of the present application is taught by Fung alone, or in combination with other references. That argument can only be sustained using hindsight. Therefore, claim 1 of the present application is allowable. 


Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL M. ROBERT whose telephone number is (571)270-5841. The examiner can normally be reached M-F 7:30-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hunter Lonsberry can be reached on 571-272-7298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/D.M.R./Examiner, Art Unit 3665                                                                                                                                                                                                        
/DONALD J WALLACE/Primary Examiner, Art Unit 3665